DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-15 are pending in the application.
Amendments to the claims 11 and 14, filed on 25 November 2020, have been entered in the above-identified application.

Priority
The correction of inventorship filed in this application on 25 November 2020 has been accepted.  Acknowledgment is made of applicants' claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Answers to Applicants' Arguments
Applicants' arguments in the response filed 25 November 2020, regarding the 35 U.S.C. §102 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and the perfecting of priority (by which Kim (KR 101722069 B1) is invalidated as a reference).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please replace claim 11 in its entirety as re-written below.

Claim 11 (Currently Amended):  An article comprising the thermally conductive thin sheet of claim 1[[claim1]].

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Wu et al. (US 2015/0313041 A1):  The indicated prior art, while providing for --a thermally conductive thin sheet--; does not provide any disclosure or teachings for a person to have made --(A) a thermally conductive adhesive film comprising (a) a composite filler, (b) a binder resin, and (c) an adhesive; and (B) thermally conductive filler layers formed on both sides of the thermally conductive adhesive film layer, wherein the thermally conductive filler layers are formed by pressing at least one thermally conductive filler in the form of a solid powder without an adhesive or a binder resin; the thermally conductive thin sheet has a tensile strength of 20 to 50 kg/mm2 and a filler filling rate of 40 to 90 wt%--.  (The allowable subject matter pertains to --layers of thermally conductive filler powder, free of any binder or adhesive, pressed and formed onto both sides of a central thermally conductive adhesive film--, --the thermally conductive adhesive film comprising a composite filler, a binder resin, and an adhesive--, and --the thermally conductive thin sheet having a tensile strength of 20 to 50 kg/mm2 and a filler filling rate of 40 to 90 wt%--.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Wu with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Wu in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781